EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Prateek Reddy (Reg No. 79,156) on 01/11/2022.

The application has been amended as follows: 

33. (CURRENTLY AMENDED) A method for indicating performance of a power tool, the method comprising: 
detecting, using an electronic processor with one or more sensor, one or more parameters of the power tool; 
determining, using the electronic processor, a system performance based on the one or more parameters; 
determining, using the electronic processor, a system performance level based on the system performance; 
providing, using the electronic processor with an indicator, an indication corresponding to the system performance level, wherein the indicator includes a plurality of Light Emitting Diode (LED) bars; 
illuminating the LED bars based on the system performance level, wherein the plurality of LED bars are located upon a user interface of the power tool, wherein the user interface includes a performance map provided in addition to the plurality of LED bars and segmenting the plurality of LED bars into a plurality of different performance regions for operating the power tool; 
determining that the system performance satisfies a maximum system performance threshold; and 
simulating bog-down of a motor of the power tool in response to determining that the system performance exceeds the maximum system performance threshold, wherein simulating bog-down of the motor includes reducing the speed of the motor to a non-zero value.

Reasons for Allowance
Claims 1-5, 7-11, 13-14, 16-23, 25-29, and 31-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “a user interface upon which the plurality of LED bars are located, wherein the user interface includes a performance map provided in addition to the plurality of LED bars and segmenting the plurality of LED bars into a plurality of different performance regions for operating the power tool, wherein the LED bars are illuminated based on the system performance level”.



Regarding Claim 33, the prior art of record fails to disclose, teach, or suggest “providing, using the electronic processor with an indicator, an indication corresponding to the system performance level, wherein the indicator includes a plurality of Light Emitting Diode (LED) bars; illuminating the LED bars based on the system performance level, wherein the plurality of LED bars are located upon a user interface of the power tool, wherein the user interface includes a performance map provided in addition to the plurality of LED bars and segmenting the plurality of LED bars into a plurality of different performance regions for operating the power tool”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.